                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

              Plaintiff,

vs.                                                                         No. CR 19-1819 JB

STEPHEN DYE,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Defendant’s Objections to Pre-Sentence

Report, Motion for Departure and Variance from Guidelines, and Sentencing Memorandum, filed

December 2, 2019 (Doc. 34)(“Objections”). The Court held a sentencing hearing on January 2,

2020. The primary issues are: (i) whether Defendant Stephen Dye should be granted an additional

eight or nine days of presentence confinement credit for time spent in the State of New Mexico’s

custody; (ii) whether the Presentence Investigation Report, filed November 12, 2019

(Doc. 29)(“PSR”), should include as offense conduct two separate, pending charges brought in

Texas, because the offenses, although unrelated, involve felony possession of firearms and drug

trafficking; (iii) whether the 6-level enhancement under § 2K2.1(b)(1)(C) of the United States

Sentencing Guidelines Manual (“U.S.S.G.” or “Guidelines”) for committing an offense involving

twenty-five to ninety-nine firearms applies, because law enforcement found approximately fifty-

five to eighty firearms in Dye’s home; (iv) whether the 2-level enhancement under

§ 2K2.1(b)(3)(B) of the Guidelines for possession of a destructive device applies, because law

enforcement found a hand grenade in Dye’s home; (v) whether the 1-level enhancement under

§ 2K2.1(b)(3)(B) of the Guidelines applies, because many of the firearms found in Dye’s home
were stolen; (vi) whether the PSR overstates Dye’s criminal history, because it includes some

factual errors about past offenses; (vii) whether the 4-level enhancement under § 2K2.1(b)(6)(B)

of the Guidelines applies, because Dye was involved in drug trafficking; (viii) whether, if the Court

declines to sustain Dye’s objections to the sentencing enhancements, the Court should continue

the sentencing until Kyle McDonald, who is currently awaiting trial, can no longer assert his right

to remain silent under the Fifth Amendment to the Constitution of the United States of America;

(ix) whether the Court should grant Dye a downward departure or a variance, because of his

disability status, the impact that the PSR’s sentencing range calculation would have on his family,

and the disparities that might result between his sentence and McDonald’s, who faces similar

charges in state court and may receive a lesser sentence; and (x) whether the Court should allow

Dye to voluntarily surrender to authorities. The Court concludes that: (i) although the Court has

no authority to tell the Bureau of Prisons (“BOP”) how to calculate Dye’s time served in custody,

the Court will make certain that the PSR’s face page accurately reflects the time he has served;

(ii) the separate Texas charges are relevant, because they involve similar crimes that allegedly

occurred less than two months before the charge in this case; (iii) the 6-level enhancement under

§ 2K2.1(b)(1)(C) of the Guidelines is appropriate, because numerous firearms were found in plain

sight throughout Dye’s home; (iv) the 2-level enhancement under § 2K2.1(b)(3)(B) of the

Guidelines applies, because a hand grenade was found in plain sight in Dye’s home; (v) the 1-level

enhancement under § 2K2.1(b)(3)(B) of the Guidelines applies, because many of the firearms in

his home were stolen; (vi) the PSR does not overstate Dye’s criminal history, because the PSR

places Dye in criminal history category I, which is the lowest criminal history category; (vii) the

4-level enhancement under § 2K2.1(b)(6)(B) of the Guidelines applies, because the evidence

indicates that Dye’s firearm possession was connected to drug trafficking; (viii) although the Court



                                                -2-
determines that McDonald’s testimony would not prevent any of the four sentence enhancements

from applying, the Court hesitates to deny Dye’s request for a continuance; (ix) Dye’s disability

status, the impact that the PSR’s sentencing range calculation would have on his family, and the

disparities that might result between his sentence and McDonald’s are not adequate bases for

granting a downward departure; and (x) Dye is not entitled to voluntary surrender, because he has

not met his burden of showing, by clear and convincing evidence, that he will not flee and that he

does not pose a danger to others. Accordingly, the Court overrules in part and sustains in part

Dye’s Objections.

       The PSR elaborates on the offense conduct, providing:

       12.     On November 23, 2018, a state trooper initiated a traffic stop with a
               speeding vehicle in Clay County, Texas. The trooper contacted the driver,
               later identified as the defendant, and the passenger, later identified as Karlie
               Randa Lee. The officer observed a strong odor of marijuana coming from
               the vehicle. When asked if there were any illegal substances inside the
               vehicle, the defendant advised that Lee possessed a marijuana joint. Lee
               admitted to having the joint and gave it to the trooper. She was arrested for
               possession of marijuana.

       13.     The defendant initially denied having any weapons in the vehicle, but then
               admitted to having a pistol strapped to his leg. The defendant was placed
               into handcuffs and detained. While conducting a pat down, the weapon was
               removed for safety and the trooper also found a set of brass knuckles in the
               defendant's back pants pocket.

       14.     The defendant’s vehicle was searched and the following items were seized:
               19 grams of methamphetamine, three rifles, two handguns, multiple
               smoking devices, marijuana in Lee’s purse, 90 grams of methamphetamine,
               a scale, 47 grams of morphine, six ecstasy pills, 16 orange capsules labeled
               M. Amphet Salts 20 mg (capsules found to contain amphetamine), large
               quantity of different colored baggies, 1,398 rounds of assorted ammunition
               to include large capacity magazines, and $1,185 in cash.

       15.     The type of firearms seized were: (1) Ruger P95DC 9mm, (2) S&W SD9VE
               9mm, (3) Star Firestar 9mm, (4) American Tactical .556, High Tower
               Armory 9mm, and (5) Rock River Arms LAR 15 .556 (a semiautomatic
               firearm capable of accepting large capacity magazines with high capacity



                                                -3-
      magazines in close proximity to the firearm).

16.   The defendant was arrested on the above charges and placed into custody.
      The defendant had $757 in cash inside his wallet upon arrest. This case
      remains pending in Texas (see Case Nos. CR-15588, CR-15589, and JP-
      2018-328). However, it is included as relevant conduct due to this offense
      being part of the same course of conduct. This offense represented a
      connected offense that included a degree of similarity to the federal offense
      (large quantity of firearms, ammunition, and drugs: methamphetamine and
      marijuana) and temporal proximity to the federal offense (less than two
      months apart).

17.   On January 3, 2019, the San Juan County Sheriff’s Office (SJCSO) began
      investigating several individuals who had been repeatedly involved in
      criminal activity in the Farmington, New Mexico area. The defendant,
      Stephen Dye, was identified early as a person who associates with a criminal
      group involved in multiple crimes to include aggravated batteries,
      burglaries, drug trafficking, and firearm transactions. Dye had been
      convicted of felony offenses to include: Possession of a Controlled
      Substance, Forgery, Distribute Controlled Substance, Aggravated Burglary,
      and Larceny of a Firearm. SJCSO obtained a search warrant on January 8,
      2019. This warrant allowed SJCSO to search for letters, documents, photos,
      and phones for evidence of other crimes occurring in Farmington. SJCSO
      had probable cause to suspect Dye was involved in dealing drugs.

18.   On January 8, 2019, the SJCSO executed a search warrant on the residence
      of Stephen Dye at 2111 Heights Dr. in Farmington, New Mexico. During
      the search, officers confirmed that an individual named Kyle McDonald
      was residing at Stephen Dye’s residence as well. While serving the warrant,
      multiple firearms and narcotics were observed in plain view throughout the
      residence. Law enforcement observed a pump shot gun in Dye’s bedroom
      and firearms on the floors of the two-story residence. Marijuana (weight
      unspecified) was located in a back bedroom and methamphetamine was
      located inside one of Kyle McDonald’s shoes. The total weight of the
      methamphetamine was 18.07 grams. Based on these observations and after
      confirming that Stephen Dye was a convicted felon, law enforcement
      obtained a second warrant to search for firearms and drugs.

19.   After obtaining the second warrant, law enforcement continued the search
      on the same date. In Dye’s bedroom, SJCSO found multiple plastic baggies
      containing a large amount of suspected marijuana. Each bag of marijuana
      weighed approximately 30 grams, with a total weight of a quarter pound.

20.   During the search for firearms, officers searched the garage and located a
      large quantity of firearms and firearm parts. It appeared that Dye and



                                      -4-
      McDonald were using the garage to either dismantle the firearms, and/or
      put them together. There were wooden rifle stocks piled into a box. There
      was also a small suitcase full of revolver parts.

21.   In another room (Room #4), officers located body armor which had a patch
      that read “Bullet” on it. “Bullet” is known to be Stephen Dye’s moniker.
      Feet away from the body armor, officers found a live grenade sitting on a
      shelf. The grenade was later inspected and X-rayed and determined to be
      in functioning order. There were also several firearms found in Dye’s
      bedroom. The pictures from the search warrant depict numerous firearms
      and firearm parts in the house. Law enforcement approximated anywhere
      from 55 to 80 firearms in the home. While not all firearms were tested for
      functionality, at least two of the firearms were test fired by law enforcement
      and functioned as designed.

22.   Dye was interviewed and waived his Miranda rights. He admitted there
      were guns in his house, specifically in the closet under the stairs. He
      provided a door code. Dye stated there was a shotgun in the bedroom
      behind the door, and his girlfriend had a .22 pistol at his house. Dye stated
      there was an SKS rifle in his closet, which he bought for $300. He also
      mentioned he had been stopped in Texas with methamphetamine and
      marijuana. At that time, he had an AR 15 and some pistols in his vehicle.
      Dye stated that most of the other rifles and gun parts found in the house
      were McDonald’s that he got from his grandfather. Dye stated he went
      through several of McDonald’s guns and some of them are in functioning
      condition. He stated that his DNA would be on several of the firearms
      because he helped take them apart and inspect them. Dye gave codes to the
      safe(s) and said that there was a 30.06 rifle in the safe.

23.   Dye mentioned to law enforcement that due to a motorcycle crash three
      years prior, he started using methamphetamine. He admitted to using 1.75
      grams a day. He uses his roommate, Kyle McDonald, to distribute his
      narcotics. Dye states he buys an ounce, keeps a quarter for himself, and
      gives the rest to McDonald to sell to make money to afford their habits.
      Cash in the amount of $6,820 was in a safe in the upstairs hallway of the
      residence.

24.   It was determined that many of the firearms were stolen in December 2018
      from Gordon Jones in Bloomfield, New Mexico. Gordon Jones has a son
      named Wiatt Jones, who is involved with Stephen Dye and Kyle
      McDonald’s larger criminal organization which was the subject of the local
      investigation. In late December 2018, Gordon and Wiatt were in an
      altercation with each other. During that altercation, Wiatt let it slip that he
      had stolen Gordon’s guns. Gordon then found that the safe at his residence
      had been grinded down and broken into and a large quantity of firearms



                                       -5-
              were missing. He stated the safe could hold up to 60 or more firearms.
              Gordon stated that the firearms were all old WWI and WWII type rifles,
              and that his father used to be a gunsmith, which is how he obtained so many
              firearms.

       ...

       29.    McDonald was later charged in the Farmington District Court (Case No. D-
              1116-CR-201900489) with Racketeering; Conspiracy to Commit Bribery
              of    a    Witness;    Conspiracy    to    Commit     Trafficking   (By
              Distribution -- Methamphetamine); Non-Residential Burglary; Criminal
              Damage to Property; Possession of a Controlled Substance; and 78 counts
              of Larceny of a Firearm. This case was dismissed.

       30.    On January 3, 2019, an associate of the defendant, Chad Cordell, made a
              call from jail to McDonald’s phone. Early in the conversation, the phone is
              handed to Dye, and Dye and Cordell speak about a possible firearm
              transaction. In apparent reference to being able to provide Cordell with
              some “Winchinchesters” (a Winchester brand firearm), Dye states,
              “Alright, we went to the flea market,” and then laughs. Cordell asks, “So
              you got a assortment of them?” Dye responds, “Yea, were [sic] talking one
              offs, handmade, beautiful.”

       31.    Upon inspection of Gordon Jones’ residence, officers observed some
              wooden stocks of older rifles, just like what had been located at Dye’s
              residence. These stocks were also located in the same type of boxes that
              were located at Dye’s residence.

       32.    The pictures taken at the search warrant show numerous old firearms and
              firearm parts. Some of the weapons did not have serial numbers, but it is
              unclear whether they were obliterated, or whether the firearms were
              manufactured prior to requiring serial numbers.

       33.    In summary, the defendant, a convicted felon and substance abuser,
              knowingly possessed firearms while trafficking controlled substances and
              firearms.

PSR ¶¶ 12-24, 29-33 at 4-7. On September 12, 2019, Dye pled guilty to “a violation of 18 U.S.C.

§§ 922(g)(1) and 924, that being Felon in Possession of a Firearm.” Plea Agreement, filed

September 12, 2019 (Doc. 26)

       Dye argues that he should be granted eight or nine days of presentence confinement credit,




                                              -6-
because he “was arrested . . . on January 30 or 31, 2019, then due to injuries incurred in the arrest

he was flown to Albuquerque where he underwent surgery” before being “released on February 7,

2019.” Objections at 1. Although the United States does not respond to Dye’s request, the United

States Probation Office (“USPO”) agrees that the Court should grant Dye eight days of additional

credit, bringing Dye’s total time in custody to twelve days. See Addendum to the Presentence

Report at 1, filed December 18, 2019 (Doc. 36)(“Addendum”). The Supreme Court of the United

States held, in United States v. Wilson, 503 U.S. 329 (1992), that district courts do not have the

authority under 18 U.S.C. § 3585(b) to compute a sentence credit at sentencing for time served in

pretrial detention. See United States v. Wilson, 503 U.S. at 331-32. Rather, the Attorney General,

through the BOP, must make credit awards after sentencing. “In so holding, the [Supreme] Court

recognized that under § 3585(b), Congress has indicated that computation of the credit must occur

after the defendant begins his sentence. A district court, therefore, cannot apply § 3585(b) at

sentencing.”    United States v. Jenkins, 38 F.3d 1143, 1144 (10th Cir. 1994)(alterations

omitted)(citations omitted)(internal quotation marks omitted). While the BOP -- and not the

Court -- is the one who makes the determination of credit for time served, see United States v.

Rodriguez, No. CR 11-0288 JB, 2011 WL 6831907, at *8 (D.N.M. Dec. 28, 2011)(Browning, J.),

the Court strives to make the PSR’s face page accurate. Accordingly, the Court will edit the face

page to reflect that Dye has been in custody for eight additional days.

       Dye challenges the USPO’s calculation of his total offense level in the PSR. The PSR

calculates Dye’s base offense level as 20 for felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1). See PSR ¶ 38, at 1. The PSR applies four enhancements to Dye’s base offense

level: (i) increase by 6 levels for an offense involving twenty-five to ninety-nine firearms, see PSR

¶ 39, at 8 (citing U.S.S.G. § 2K2.1(b)(1)(C)), because law enforcement found numerous firearms



                                                -7-
in Dye’s home; (ii) increase by 2 levels for possession of a destructive device, because law

enforcement found a hand grenade in Dye’s home, see PSR ¶ 40, at 8 (citing U.S.S.G.

§ 2K2.1(b)(3)(B)); (iii) increase by 1 level, because many of the firearms in Dye’s home were

stolen, see PSR ¶ 41, at 8 (citing U.S.S.G. § 2K2.1(b)(4)); and (iv) increase by 4 levels, because

Dye possessed firearms in connection with drug trafficking, see PSR ¶ 42, at 8 (citing U.S.S.G.

§ 2K2.1(b)(6)(B)). The PSR also reduces Dye’s offense level by 2 levels, because Dye has “clearly

demonstrated acceptance of responsibility for the offense,” PSR ¶ 48, at 9 (citing U.S.S.G.

§ 3E1.1(a)), and by 1 level, because Dye has “assisted authorities in the investigation or

prosecution of the defendant’s own misconduct by timely notifying authorities of the intention to

enter a plea of guilty,” PSR ¶ 49, at 9 (citing U.S.S.G. § 3E1.1(b)). Accordingly, the PSR

calculates Dye’s total offense level as 30. See PSR ¶ 50, at 9. With a total offense level of 30 and

a criminal history score of I, see PSR ¶ 58, at 15, the Guidelines imprisonment range is 97 months

to 121 months, see PSR ¶ 114, at 27. The maximum sentence that the statute authorizes is ten

years, see PSR ¶ 113, at 27; 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and therefore the Guidelines

range is 97 months to 120 months, see PSR ¶ 114, at 27 (citing U.S.S.G. § 5G1.1(c)(1)).

       Dye argues that his base offense level should be 20, with 3 points subtracted for acceptance

of responsibility, for a total offense level of 17. See Objections at 2. A total offense level of 17

and a criminal history category of I results in a Guidelines range of 24 months to 30 months. See

Objections at 2. Dye asserts that his total offense level should be 17, because: (i) the PSR’s

paragraphs 12, 16, 61, and 62 refer to two misdemeanors and one felony that arise from an

unrelated vehicle stop in Texas, which the Texas authorities have not pursued, see Objections at 1;

(ii) he is less culpable than McDonald, whom Dye contends stole most of the firearms found in

Dye’s house and brought a hand grenade into his house without Dye’s knowledge, see Objections



                                               -8-
at 2-5; (iii) the PSR overstates his criminal history, see Objections at 5-6; (iv) his possession of

firearms was not related to drug trafficking, see Objections at 6; (v) he is enrolled as a full-time

student at San Juan College, see Objections at 6; (vi) he is “fully disabled,” Objections at 6-7; and

(vii) the PSR overstates the value of his total assets, see Objections at 7. If the Court decides not

to sustain his objections to the PSR’s enhancements, Dye requests that the Court continue his

sentencing until McDonald, who is awaiting a jury trial set to begin on February 20, 2020, can no

longer assert his right to remain silent under the Fifth Amendment. See Objections at 7-8.

       As to Dye’s objection to the PSR’s reference to offense conduct in Texas, the Court

concludes that the offense conduct is relevant, because the charges involve similar

offenses -- unlawful possession of firearms and drug trafficking. The PSR’s paragraph 61 refers

to a pending Texas case for unlawful carrying of a weapon and possession of a prohibited weapon.

See PSR ¶ 61, at 15-16. The PSR’s paragraph 62 refers to a pending Texas case for manufacture

or delivery of illegal substances, and for unlawful possession of a firearm by a felon. See PSR

¶ 62, at 16. The Court determines that the charges in both cases remain pending. See Addendum

at 1. Although this offense conduct occurred over a year ago on November 23, 2018, see PSR

¶¶ 61-62, at 15-16, the conduct occurred less than two months before Dye’s conduct alleged in this

case, see Indictment at 1, filed June 27, 2019 (Doc. 1); Addendum at 1-2. The United States argues

that “the Court need not take the Texas matter into consideration when making this determination,

because there is ample evidence that the defendant was trafficking narcotics without it.” United

States’ Response to Defendant’s Objections to the PSR and Motion for Departure and Variance,

and Sentencing Memorandum, filed December 6, 2019 (Doc. 35)(“Response”).                 The Court

determines that, although the contested charges are pending, their similarity and proximity to this

case renders these charges relevant. The Court further concludes that, as discussed below, even if



                                                -9-
the offense conduct is not relevant, there is abundant evidence connecting Dye’s firearm

possession to drug trafficking.

       Dye argues that the enhancements in the PSR’s paragraphs 39 and 40 should not apply,

because he did not know that McDonald brought multiple firearms and a hand grenade into his

home. See Objections at 2-4. Dye also argues that he did not know that the firearms were stolen,

and thus the enhancement in the PSR’s paragraph 41 should not apply. See Objections at 5. The

PSR’s paragraph 39 increases Dye’s offense level by 6 levels for an offense involving twenty-five

to ninety-nine firearms, because law enforcement found between fifty-five and eighty firearms in

Dye’s house, see PSR ¶ 39, at 8 (citing U.S.S.G. § 2K2.1(b)(1)(C)); paragraph 40 increases Dye’s

offense level by 2 levels for possession of a destructive device, because Dye possessed a hand

grenade, see PSR ¶ 40, at 8 (citing U.S.S.G. § 2K2.1(b)(3)(B)); and paragraph 41 increases Dye’s

offense level by 1 level, because many of the firearms that Dye possessed were stolen, see PSR

¶ 41, at 8 (citing U.S.S.G. § 2K2.1(b)(4)). The United States Court of Appeals for the Tenth

Circuit, while “recognizing ‘strong arguments that relevant conduct causing a dramatic increase in

sentence ought to be subject to a higher standard of proof,’” has “long held that sentencing facts

in the ‘ordinary case’ need only be proven by a preponderance.” United States v. Olsen, 519 F.3d

1096, 1105 (10th Cir. 2008)(quoting United States v. Washington, 11 F.3d 1510, 1516 (10th Cir.

1993)). 1 See United States v. Reyes-Vencomo, No. CR 11-2563 JB, 2012 WL 2574810, at *7


       1
         Although the Tenth Circuit stated in United States v. Washington that “the issue of a
higher than a preponderance standard is foreclosed in this circuit,” 11 F.3d at 1516, the Tenth
Circuit has since characterized its holding as leaving “open the possibility that due process may
require proof by clear and convincing evidence before imposition of a Guidelines enhancement
that increases a sentence by an ‘extraordinary or dramatic’ amount,” United States v. Ray, 704
F.3d 1307, 1314 (10th Cir. 2013)(quoting United States v. Olsen, 519 F.3d at 1105). See United
States v. Olsen, 519 F.3d at 1105 (affirming the use of the preponderance-of-the-evidence standard
for sentencing facts that increase a sentence in the “‘ordinary case’” (quoting United States v.


                                              - 10 -
(D.N.M. June 26, 2012)(Browning, J.). A defendant may assert an error only where the fact at

issue increased his sentence beyond the statutory maximum. See United States v. O’Flanagan,

339 F.3d 1229, 1232 n.2 (10th Cir. 2003)(holding that a defendant could not assert an error,

because “his sentence does not exceed the statutory maximum”); United States v. Hendrickson,

592 F. App’x 699, 705 (10th Cir. 2014)(unpublished) 2(“It is well-established that sentencing

factors need not be charged in an indictment and need only be proved to the sentencing judge by

a preponderance of the evidence.”); United States v. Cervantes-Chavez, 59 F. Supp. 3d 1295, 1315

(D.N.M. 2014)(Browning, J.)(holding that a district court may determine advisory sentencing



Washington, 11 F.3d at 1516)). The Tenth Circuit has not yet found that an “extraordinary or
dramatic” instance warrants a higher standard of proof for certain facts that enhance a defendant’s
sentence. United States v. Olsen, 519 F.3d at 1105 (explaining that the Court did not need to
determine whether a higher standard of proof is required to sentence a defendant for committing
perjury in relation to a grand jury investigation, because the enhancement did not require the
district court to determine that the defendant committed murder, but only that he obstructed a
homicide investigation). See United States v. Constantine, 263 F.3d 1122, 1125 n.2 (10th Cir.
2001)(affirming a preponderance-of-the-evidence standard for facts that enhance a defendant’s
offense level 4 levels); United States v. Valdez, 225 F.3d 1137, 1143 n.2 (10th Cir. 2000)(rejecting
the defendant’s argument that a dramatic increase in a sentence because of a sentencing judge’s
finding of additional amounts of methamphetamine associated with acquitted charges entitled the
defendant to a clear-and-convincing evidence standard at sentencing, and noting that the Tenth
Circuit “foreclosed by binding precedent” this argument); United States v. Washington, 11 F.3d at
1516 (concluding that a district court need not find by any more than a preponderance of the
evidence the amount of cocaine a defendant distributed, even though its findings increased the
defendant’s sentence from twenty years to consecutive forty-year terms).
       2
         United States v. Hendrickson is an unpublished opinion, but the Court can rely on an
unpublished opinion to the extent its reasoned analysis is persuasive in the case before it. See 10th
Cir. R. 32.1(A) (“Unpublished decisions are not precedential, but may be cited for their persuasive
value.”). The Tenth Circuit has stated: “In this circuit, unpublished orders are not binding
precedent, . . . and . . . citation to unpublished opinions is not favored. However, if an unpublished
opinion . . . has persuasive value with respect to a material issue in a case and would assist the
court in its disposition, we allow a citation to that decision.” United States v. Austin, 426 F.3d
1266, 1274 (10th Cir. 2005)(citations omitted). The Court concludes that United States v.
Hendrickson, 592 F. App’x 699 (10th Cir. 2014)(unpublished), and United States v. Madoff, 316
F. App’x 58 (2d Cir. 2009)(unpublished), have persuasive value with respect to a material issue,
and will assist the Court in its disposition of this Memorandum Opinion and Order.


                                                - 11 -
factors by a preponderance of the evidence). Further, the Tenth Circuit determined that a district

court could use its own finding on drug quantity to enhance a defendant’s Guidelines range

consistent with Alleyne v. United States, “so long as the court does not use its own drug quantity

finding to alter the defendant’s statutory sentencing range.” United States v. Cassius, 777 F.3d

1093, 1094 (10th Cir. 2015)(emphasis in original).

       The Court concludes that a preponderance of the evidence supports the application of the

enhancements in the PSR’s paragraphs 39, 40, and 41. According to the PSR, “multiple firearms

and narcotics were observed in plain view throughout [Dye’s] residence.” PSR ¶ 18, at 5. For

example, law enforcement found “multiple plastic baggies containing a large amount of suspected

marijuana” in Dye’s bedroom, PSR ¶ 19, at 5, and a “large quantity of firearms and firearm parts”

in Dye’s garage, PSR ¶ 20, at 5. Moreover, law enforcement found a hand grenade in a room

“[f]eet away” from body armor containing a label with Dye’s moniker, “Bullet.” PSR ¶ 21, at 5.

Law enforcement later discovered that many of the firearms in Dye’s home “were stolen in

December 2018 from Gordon Jones in Bloomfield, New Mexico.” PSR ¶ 24, at 6. That law

enforcement located firearms and a hand grenade within plain view upon searching Dye’s home

contradicts Dye’s argument that he did not know that McDonald brought these items into his home.

Moreover, although Dye argues that he did not know that the firearms were stolen, see Objections

at 5; PSR ¶ 41, at 8, whether Dye knew that the firearms were stolen is irrelevant. Section

2K2.1(b)(4) of the Guidelines instructs that, “[i]f any firearm [] was stolen, increase by 2 levels.”

U.S.S.G. § 2K2.1(b)(4). Thus, the enhancement does not hinge upon knowledge. See U.S.S.G.

§ 2K2.1(b)(4), Application Note 8 (stating that “[s]ubsection (b)(4) applies regardless of whether

the defendant knew or had reason to believe that the firearm was stolen or had an altered or

obliterated serial number”). In addition, the charged offense is for felon in possession of a firearm,



                                                - 12 -
see 18 U.S.C. § 922(g)(1), and therefore ownership of the firearms is not required, see Response

at 2-3. Nevertheless, the Court determines that, even if § 2K2.1(b)(4) contained a knowledge

component, the text messages exchanged between Dye and McDonald establish that Dye knew

that the guns were stolen. See PSR ¶¶ 26-28, at 6-7. Because the sentencing facts indicate that

Dye possessed stolen firearms and a destructive device in his home, the Court concludes that the

enhancement applications under §§ 2K2.1(b)(1)(C), 2K2.1(b)(3)(B), and 2K2.1(b)(4) of the

Guidelines are appropriate.

       Dye argues that the PSR overstates his criminal history, because he has never been

convicted of drug distribution -- only drug possession -- as stated in the PSR’s paragraphs 53 and

133, nor aggravated burglary as stated in the PSR’s paragraph 56. See Objections at 5. Dye also

asserts that the “reference in paragraph 54 to having ‘reported to the probation office with a knife

on his person’ omits to note that defendant had a small pocket knife which he used for his work in

his pocket; the knife was not seized and he was not prosecuted for that.” Objections at 6 (quoting

PSR ¶ 54, at 12). The USPO responds:

               After reviewing the Judgment in Case No. CR-2003-0144, it is noted the
       defendant was convicted of Possession of a Controlled Substance
       (Methamphetamine), a lesser offense than the original Distribution of a Controlled
       Substance charge. This change to paragraph 53 is made by way of this addendum.
       It is noted that Case No. CR-2003-0167 initially withheld adjudication but found
       the defendant guilty and convicted him of Forgery on May 19, 2003. Further, after
       reviewing the Judgment in Case No. CR-2006-0152, it is noted the defendant was
       convicted of Burglary, a lesser offense than the original Aggravated Burglary
       charge. This change to paragraph 56 is made by way of this addendum. In addition,
       the defendant’s criminal history category remains at I.

               The United States Probation Office disagrees that the defendant’s criminal
       history is “overstated” as the PSR merely reports the factual findings of court
       records.

Addendum at 2. Despite these minor corrections, the Court determines that the PSR does not




                                               - 13 -
overstate Dye’s criminal history. As the United States notes, the PSR places Dye in criminal

history category I, which “is the lowest criminal history level there is, [and] which puts him in the

same category as someone who has never been arrested.” Response at 3-4. The Court concludes

that, with the USPO’s changes in its Addendum, the PSR accurately represents Dye’s criminal

history, which places him in criminal history category I.

       Dye next argues that the 2-level enhancement under § 2K2.1(b)(6)(B) of the Guidelines in

the PSR’s paragraph 42 should not apply, because his firearms possession -- to which he pled

guilty -- was not related to drug trafficking. See Objections at 6. According to Dye, he has “never

been convicted of drug trafficking.” Objections at 6. The United States counters that whether Dye

has been convicted of drug trafficking is irrelevant. See Response at 4. The United States argues

that the evidence shows:

       [a]t the time the defendant was arrested with the guns, the San Juan County
       Sheriff’s Office was investigating him for narcotics trafficking. Indeed, the
       defendant admitted to law enforcement at the time of his arrest that he uses Kyle
       McDonald to distribute his narcotics. The defendant stated that he buys an ounce
       of methamphetamine, keeps a quarter ounce, and then gives the other three quarters
       to McDonald to sell in order to make money to buy more and afford their drug
       habits. He stated he keeps the profit off the dope after the original ounce is paid
       for. He stated the most methamphetamine he has had in his possession at one time
       was approximately four ounces. The defendant stated that someone from
       Albuquerque brings the narcotics to him, and referred to the dealer’s house in
       Albuquerque as “torture house.” Additionally, the defendant named others who
       also bring narcotics to his house, specifically he was brought ten pounds over
       Christmas, but stated he only bought or kept two ounces at that time. He stated that
       he pays this person up front and that he comes about every weekend.

Response at 4-5. Furthermore, the USPO notes that Dye “admitted to trafficking and there was

evidence of trafficking on his cell phone and evidence he was trafficking just two months prior to

the instant offense.” Addendum at 3. The Court concludes that a preponderance of the evidence

indicates that Dye possessed firearms in connection with trafficking drugs. First, Dye does not




                                               - 14 -
refute that evidence exists showing that he was trafficking drugs. See Objections at 6. The mere

assertion that he has never been convicted of drug trafficking does not foreclose the application of

§ 2K2.1(b)(6)(B) of the Guidelines. Second, “narcotics were observed in plain view throughout

[Dye’s] residence.” PSR ¶ 18, at 5. Specifically, law enforcement found several quarter-pound

bars of suspected marijuana in Dye’s bedroom. See PSR ¶ 19, at 5. The Court concludes that the

enhancement application under § 2K2.1(b)(6)(B) of the Guidelines is appropriate.

       Dye requests that, if the Court decides not to sustain his objections to the PSR’s

enhancements, the Court continue his sentencing until McDonald, who is awaiting a jury trial on

February 20, 2020, can no longer assert his right to remain silent under the Fifth Amendment. See

Objections at 7-8. Dye maintains that “McDonald’s attorney has advised undersigned counsel that

he does not intend to seek a postponement from the February 20, 2020, trial date now set, and

anticipates a resolution of McDonald’s case by then, either by trial or otherwise.” Reply to United

States’ Response to Defendant’s Objections to Pre-Sentence Report, Motion for Departure and

Variance from Guidelines and Sentencing Memorandum (Document 35) and Reply to United

States Probation Office’s Addendum to the Pre-Sentence Report (Document 36), filed December

23, 2019 (Doc. 37)(“Reply”). The United States objects that a “continuance should not be granted

so that defense counsel can secure irrelevant testimony.” Response at 5.

       The Court does not believe that McDonald’s testimony will affect the four sentence

enhancements’ applicability, but the Court does not deny Dye’s request for a continuance at this

time. First, as to the 6-level increase for an offense involving twenty-five to ninety-nine firearms,

see PSR ¶ 39, at 8 (citing U.S.S.G. § 2K2.1(b)(1)(C)), McDonald’s testimony will not change the

fact that law enforcement found many firearms strewn about McDonald’s residence, see PSR ¶ 18,

at 5. Although Dye argues that he did not know that McDonald brought so many firearms into his



                                               - 15 -
home, a preponderance of the evidence indicates that Dye knew or should have known of the

firearms’ presence in his home, because so many firearms were within plain view when law

enforcement searched his residence. See PSR ¶ 18, at 5. Second, as to the 2-level increase for

possession of a destructive device, see PSR ¶ 40, at 8 (citing U.S.S.G. § 2K2.1(b)(3)(B)),

McDonald’s testimony will not change the fact that law enforcement found a hand grenade, like

the firearms, in plain view. Moreover, law enforcement found the hand grenade in a room “[f]eet

away” from body armor containing a label with Dye’s moniker, “Bullet,” which indicates that Dye

likely was aware that the hand grenade was in his home. PSR ¶ 21, at 5. Third, as to the 1-level

increase, because many of the firearms in Dye’s home were stolen, see PSR ¶ 41, at 8 (citing

U.S.S.G. § 2K2.1(b)(4)), McDonald’s testimony would not change the fact that the Guidelines do

not require that Dye knew that he possessed stolen firearms, and, even if the Guidelines required

knowledge, the Court determines that text messages exchanged between Dye and McDonald

establish, by a preponderance of the evidence, that Dye knew that the guns were stolen. See

U.S.S.G. § 2K2.1(b)(4), Application Note 8 (“Subsection (b)(4) applies regardless of whether the

defendant knew or had reason to believe that the firearm was stolen or had an altered or obliterated

serial number.”); Response at 3. Fourth, as to the 4-level increase, because Dye possessed firearms

in connection with drug trafficking, see PSR ¶ 42, at 8 (citing U.S.S.G. § 2K2.1(b)(6)(B)), the

Court concludes that a preponderance of the evidence indicates that Dye possessed firearms in

connection with drug trafficking, because drugs were found throughout Dye’s home, see PSR ¶ 19,

at 5, and because Dye “admitted to trafficking and there was evidence of trafficking on his cell

phone and evidence he was trafficking just two months prior to the instant offense,” Addendum

at 3. Although the Court determines that McDonald’s testimony would not prevent any of the four

sentence enhancements from applying and that McDonald’s testimony is thus irrelevant, the Court



                                               - 16 -
hesitates to deny Dye’s request for a continuance. Nevertheless, if Dye reads this opinion and

thinks that McDonald’s testimony will do him some good, the Court will consider his claim.

       Dye next argues that the Court should grant a downward departure or variance, because of

his letters of recommendation, his disability status, the impact that the PSR’s sentencing range

calculation would have on his family, and the disparities that might result between his sentence

and McDonald’s possible sentence, because McDonald may receive a lesser sentence in state court.

See Objections at 8-11. Dye argues that the Guidelines “are only one of the factors set forth in

18 U.S.C. § 3553(a)” for Courts to consider when sentencing defendants.          Objections at 9.

According to Dye, his “‘history and characteristics’” weigh in favor of a lighter sentence.

Objections at 9 (quoting 18 U.S.C. § 3553(a)(1)). Dye emphasizes that he has “serious medical

issues which make his incarceration more difficult than for others who face a similar felon in

possession of a firearm charge and sentence.” Reply at 8. Dye states that he

       was in a serious life-threatening motor vehicle accident on April 21, 2016. His
       motorcycle was hit by a one-ton handicapped van that pulled out in front of him on
       a four-lane road in Farmington[, New Mexico]. Mr. Dye went under neat the van
       and his body tore off the spare tire that was mounted underneath the van.

               This resulted in severe brachial plexus avulsion of the nerves in his right
       shoulder and arm, damage to his artery, and his right forearm was shattered. His
       right femur broke in a complicated compound fracture. He had six or seven
       surgeries immediately, and six more since. One surgery removed a major nerve,
       the axillary nerve, from his right leg which nerve was then placed in his right
       shoulder.

       ....

             As a result, the Social Security Administration has determined him to be
       100% disabled.

Objections at 10. Dye also notes that he “has been the sole custody parent to his now-16 year old

daughter since she was age 4.” Response at 8. Furthermore, Dye notes that “his criminal




                                             - 17 -
convictions are all over 10 years old” and that he has “acquired a technical skill in auto mechanics.”

Objections at 9.

       The United States objects to Dye’s request for a downward departure variance. See

Response at 5-7. The United States argues that “children are not leverage for a lesser sentence”

and that Dye’s home “is not appropriate for a teenage girl,” because numerous stolen firearms and

narcotics were found in his home, and because Dye allowed McDonald to live with him. Response

at 6. As to Dye’s argument that his sentence may be more severe than McDonald’s state court

sentence, the United States argues that “this argument is wholly inappropriate, and the Court is not

to consider any purported disparities between state and federal sentences when granting a request

for variance.” Response at 6 (citing United States v. Beaver, 749 F. App’x 742, 749 (10th Cir.

2018)(unpublished)). Last, the United States argues that Dye’s argument about his disability is

unconvincing, because, since his motor vehicle accident, Dye has been “arrested in Texas for

possessing firearms and methamphetamine,” has “engaged in illegal conduct,” and “fled from

police on the day of his arrest, precipitating the events that caused his hospitalization that day.”

Response at 7. According to the United States, Dye’s “disability has not prevented him from

breaking the law, and should not be a justification for a downward adjustment.” Response at 7.

       After United States v. Booker, 543 U.S. 220 (2005), the Guidelines ranges are now

advisory and are one of several factors that 18 U.S.C. § 3553(a) sets out. 534 U.S. at 245.

Although appellate courts are allowed to assume that within-Guidelines sentences are reasonable,

subject to rebuttal, see Gall v. United States, 552 U.S. 38, 50-51 (2007), the Supreme Court has

made it clear that no presumption of reasonableness attaches at the district court level to the

sentence the Guidelines suggest, see Gall v. United States, 552 U.S. at 50 (explaining that a

sentencing judge “may not presume that the Guidelines range is reasonable”); Rita v. United



                                                - 18 -
States, 551 U.S. 338, 351 (2007)(“In determining the merits of [the parties’] arguments, the

sentencing court does not enjoy the benefit of a legal presumption that the Guidelines sentence

should apply.”).

       Section 3553(a) also directs sentencing courts to consider: (i) the offense’s nature and the

defendant’s character; (ii) the available sentences; (iii) the sentencing guidelines and policy

statements that the Sentencing Commission has promulgated; (iv) a policy favoring uniformity in

sentences for defendants who commit similar crimes; and (v) the need to provide restitution to

victims. See 18 U.S.C. § 3553(a)(1), (3)-(7). In determining a defendant’s sentence, the Court

has explained that it

       must adhere to the following three-step sequence when sentencing a criminal
       defendant: first, determining the appropriate sentencing range on the basis of
       Guidelines’ chapters 2 through 4; next, applying Guidelines contemplated
       departures based on parts 5H and 5K; and, only then, varying from the Guidelines
       framework on the basis of the § 3553(a) factors taken as a whole. The Court must
       follow this sequence, because: (i) the Guidelines expressly provide for it, and courts
       must still consult the Guidelines, even if they will subsequently vary from them in
       the third step of the sequence; and (ii) adherence to this sequence is the only way
       to give effect to 18 U.S.C. § 3553(e).

United States v. Nolf, No. CR 10-1919-002, 2014 WL 3377695, at *20-21 (D.N.M. June 20,

2014)(Browning, J.). Applying § 3553(a)’s factors, the Court has found that the case of an

undocumented immigrant who re-entered the United States to provide for his two children and two

siblings was not materially different from other re-entry cases, and thus, no variance from the

guidelines sentence was warranted. See United States v. Alemendares-Soto, No. CR 10-1922 JB,

2010 WL 5476767, at *12 (D.N.M. Dec. 14, 2010)(Browning, J.). On the other hand, in United

States v. Jager, No. CR 10-1531 JB, 2011 WL 831279 (D.N.M. Feb. 17, 2011)(Browning, J.),

although Jager’s military service was not present to an unusual degree and thus did not warrant a

departure, the Court determined that a variance was appropriate, because Jager’s military service



                                               - 19 -
was “superior and uniformly outstanding,” as Jager appeared to have been “trustworthy[] and

dedicated, and he served with distinction.” 2011 WL 831279, at *14.

       The Court concludes that it will not grant a downward departure. While the Court

concludes that the requests for departure are authorized, they are not warranted in this case. The

Court is having trouble squaring Dye’s allegations of medical issues, disability status, and family

concerns with Dye’s long criminal history. In any case, the Court chooses not to depart, because

the Court concludes that departure is not warranted under the facts and circumstances here.

Unfortunately, our prisons house many people who have medical issues, disabilities, and family

concerns. The Court has trouble distinguishing Dye and his case from many others before the

Court, the other judges in this District, and district judges throughout the country. This case fits

into the heartland of cases that this Court sees and that federal district courts around the country

see. Even though the requested departures are authorized, under the facts of this case, the Court

will exercise its discretion not to depart, because the case remains in the heartland that federal

courts see. The Court will, however, take these departure requests into account when it considers

the variance arguments.

       Dye relies on United States v. Basurto, 117 F. Supp. 3d 1266 (D.N.M. 2015)(Browning, J.),

for the proposition that “the Court’s sentence should avoid unwarranted sentencing disparities

among similarly situated defendants who have been convicted of similar crimes.” 117 F. Supp. 3d

at 1310 (citing 18 U.S.C. § 3553(a)(6)). According to Dye, “McDonald’s case remains in state

court, [so] this federal sentence should [] be reduced to take into account McDonald’s far greater

culpability and his likelihood of a far lesser sentence in state court.” Reply at 6. The Court

determines, however, that the need to avoid disparate sentences between similar defendants applies

to defendants who face similar charges in federal court. Here, Dye asks the Court to consider



                                               - 20 -
possible disparities between his sentence and that of a defendant in state court. The Tenth Circuit

advises against this comparison.

       “Sentencing courts must consider ‘the need to avoid unwarranted sentence
       disparities among defendants with similar records who have been found guilty of
       similar conduct.’ 18 U.S.C. § 3553(a)(6). But this does not mean that a sentence
       calculated under the Guidelines is unreasonable simply because it is harsher than a
       state-court sentence would be for a comparable crime. Federal and state authorities
       have concurrent jurisdiction over various offenses and may apply disparate
       punishments to similar conduct. Adjusting federal sentences to conform to those
       imposed by the states where the offenses occurred would not serve the purposes of
       § 3553(a)(6), but, rather, would create disparities within the federal system, which
       is what § 3553(a)(6) is designed to discourage. As the Fourth Circuit said in
       reversing a sentence that apparently considered state/federal sentencing disparities,
       ‘The sole concern of section 3553(a)(6) is with sentencing disparities among
       federal defendants. . . . The Guidelines [seek] to avoid only the unwarranted
       disparities that exist [ ] in the federal criminal justice system, that system for which
       the Guidelines are governing law.’ United States v. Clark, 434 F.3d 684, 687 (4th
       Cir. 2006).”

United States v. Wiseman, 749 F.3d 1191, 1194 (10th Cir. 2014)(quoting United States v. Branson,

463 F.3d 1110, 1112 (10th Cir. 2006))(emphasis in United States v. Branson). See United States

v. Chapman, No. CR 14-1065 JB, 2015 WL 10383583 (D.N.M. 2015)(Browning, J.)(“‘For the

district court’s ruling to be an error, state-federal disparities would have to be relevant under

§ 3553(a)(6), but they are not.’” (quoting United States v. Wiseman, 749 F.3d at 1196)); United

States v. Begin, 696 F.3d 405, 413 (3d Cir. 2012)(“State-federal disparities are simply irrelevant

under § 3553(a)(6).”); United States v. Jeremiah, 446 F.3d 805, 808 (8th Cir. 2006)(holding that

district courts are “neither required nor permitted under § 3553(a)(6) to consider a potential

federal/state sentencing disparity”). The proper issue for the Court is whether the PSR’s proposed

sentencing range will create a disparity between Dye and “federal defendants sentenced under the

federal sentencing guideline regime.” United States v. Wiseman, 749 F.3d at 1196.

       The Court also concludes that the impact of Dye’s sentence on his family does not warrant




                                                - 21 -
a downward departure. In Kimbrough v. United States, 552 U.S. 85 (2007), the Supreme Court

held that

       a district court’s decision to vary from the advisory Guidelines may attract greatest
       respect when the sentencing judge finds a particular case outside the heartland to
       which the Commission intends individual Guidelines to apply. On the other hand,
       while the Guidelines are no longer binding, closer review may be in order when the
       sentencing judge varies from the Guidelines based solely on the judge’s view that
       the Guidelines range fails properly to reflect § 3553(a) considerations even in a
       mine-run case.

552 U.S. at 89 (internal quotations and citations omitted). The Court concluded in United States

v. Almendares-Soto that a defendant convicted of illegal re-entry into the United States was not

entitled to a downward departure or variance based on “his familial ties . . . and his familiarity to

life in the United States.” 2010 WL 5476767, at *10. The Court reasoned that the defendant’s

“familial ties do not counsel departure from the Guidelines, because the presence of his children

and two siblings in the United States does not rise to the level of extraordinary circumstances.”

United States v. Almendares-Soto, 2010 WL 5476767, at *10. Here, Dye notes that he has “given

over legal guardianship of [his daughter] to his parents.” Objections at 8. Many defendants, like

Dye, must give up guardianship over a child when they are incarcerated. The Court concludes that

Dye’s circumstances, while unfortunate, are not extraordinary or outside the heartland of cases,

and thus Dye’s circumstances do not warrant a downward departure. The Court will, however,

consider these factors and circumstances when it considers Dye’s variance argument at the

sentencing hearing.

       The Court also concludes that Dye’s disability status and his related medical issues do not

warrant a downward departure. To support his argument that his medical issues warrant a lesser

sentence, Dye relies on United States v. Basurto. In United States v. Basurto, the Court held that

the defendant’s “‘medical problems put downward pressure on her sentence. . . . [I]t is generally



                                               - 22 -
better to have health issues addressed outside of prison than inside. Also, prison time is harder on

a defendant with health issues than one without them, and, thus, the Court may not need to sentence

her to as heavy a sentence to effectuate the § 3553(a) goals.’” Reply at 7 (quoting United States

v. Basurto, 117 F. Supp. 3d at 1273). Dye notes the following medical issues, which he contends

have contributed to his disability status:

              Stephen Dye was in a serious life-threatening motor vehicle accident on
       April 21, 2016. . . .

               This resulted in severe brachial plexus avulsion of the nerves in his right
       shoulder and arm, damage to his artery, and his right forearm was shattered. His
       right femur broke in a complicated compound fracture. He had six or seven
       surgeries immediately, and six more since. One surgery removed a major nerve,
       the axillary nerve, from his right leg which nerve was then placed in his right
       shoulder.

               This accident resulted in the permanent paralysis of his right arm, hand, and
       shoulder. Because the artery providing blood to his right arm is impaired and
       subject to life-threatening blood clots, he is facing the amputation of his right arm;
       depending on whether that amputation is at the shoulder or lower on the arm will
       determine what kind of prosthetic device he could utilize.

Objections at 10. The United States counters that Dye’s medical issues and disability status do not

warrant a downward departure or variance. The United States argues:

               The defendant was disabled at the time he picked up these charges, at the
       time he was dealing drugs in Farmington, and at the time he was arrested with guns
       and narcotics in Texas. Clearly, it hasn’t stopped him from criminal activity in the
       past, and we should not expect it will do so now. To the contrary, he has been
       supplementing his disability payments with drug money. This temptation will
       remain in the future.

Response at 5.

       Congress directs courts to impose sentences “sufficient, but not greater than necessary,” to

comply with four statutorily defined purposes enumerated in 18 U.S.C. § 3553(a)(2):

       (A)     to reflect the seriousness of the offense, to promote respect for the law, and
       to provide just punishment for the offense;



                                               - 23 -
        (B)     to afford adequate deterrence to criminal conduct;

        (C)     to protect the public from further crimes of the defendant; and

        (D)   to provide the defendant with needed educational or vocational training,
        medical care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2). When performing that task, courts need to consider: (i) the Guidelines;

(ii) the nature of the offense as well as the defendant’s history and characteristics; (iii) the available

sentences; (iv) a policy favoring uniformity in sentences for defendants who commit similar

crimes; and (v) the need to provide restitution to victims. See 18 U.S.C. § 3553(a)(1), (3)-(7).

        The Court has considered all of these factors, and it will take these into factors account

when it pronounces a sentence at the hearing. The Court will strive to craft a reasonable sentence,

which, for a district judge tasked with balancing the § 3553(a) factors, means a sentence that is

sufficient, but not greater than necessary to comply with the four purposes that 18 U.S.C.

§ 3553(a)(2) enumerates. Dye suffers major injuries resulting from his motorcycle crash, which

he contends led him to start using methamphetamine. See PSR ¶ 23, at 6. The Court can address

Dye’s drug abuse and health issues through supervised release. See United States v. Joe, No. CR

16-4007, 2018 WL 4183764, at *8 (D.N.M. May 10, 2018)(Browning, J.). Accordingly, the Court

will consider Dye’s request for downward variance at the sentencing hearing.

        Last, Dye requests a voluntary surrender. To support his request, Dye argues, in full:

                When Mr. Dye was first indicted in this case, a warrant for his arrest was
        issued. Notwithstanding that, defense counsel arranged for Mr. Dye to come to
        Albuquerque on his own and appear at the U.S. Marshal’s office to surrender as
        soon as the courthouse opened in the morning on the day of his arraignment, and
        he did do just that. Counsel was concerned that his medical condition would be
        exacerbated if he were to be handcuffed and kept in a transport vehicle for the
        several hour drive from Farmington to Albuquerque. Mr. Dye appeared for
        arraignment and was held in U.S. Marshal’s custody one night where he was placed
        in Cibola County and had to sleep on the floor, a special challenge for a person with



                                                  - 24 -
       his physical disabilities. Then he was released to La Posada halfway house, where
       he has been since July 12, 2019, and has “ not had any compliance issues to date,”
       per paragraph 10 of the PSR. If he were to be taken into custody at sentencing,
       then during the pendency of BOP designation, he would be in the same difficult
       conditions as the night he had to sleep on the floor, and he would face transportation
       in handcuffs by the U.S. Marshals to the designated facility. His propensity for
       blood clots precludes him being transported by airplane.

              If the court were to grant him a voluntary surrender, he would pay for his
       own ground transportation to the designated facility. He requests a voluntary
       surrender.

Objections at 12. The United States objects to Dye’s voluntary surrender request. See Response

at 7. The United States argues that the “last time [Dye] drove to Texas, he took firearms and

methamphetamine with him. The United States opposes any further opportunities for such

conduct.” Response at 7.

       Under 18 U.S.C. § 3143(a):

               Release or detention pending sentence. -- (1) Except as provided in
       paragraph (2), the judicial officer shall order that a person who has been found
       guilty of an offense and who is awaiting imposition or execution of sentence, other
       than a person for whom the applicable guideline promulgated pursuant to 28 U.S.C.
       994 does not recommend a term of imprisonment, be detained, unless the judicial
       officer finds by clear and convincing evidence that the person is not likely to flee
       or pose a danger to the safety of any other person or the community if released
       under section 3142(b) or (c). If the judicial officer makes such a finding, such
       judicial officer shall order the release of the person in accordance with section
       3142(b) or (c).

18 U.S.C. § 3143(a)(1) (bold in original). For pretrial detention, the “United States bears the

burden of proving risk of flight by a preponderance of the evidence, and the burden of proving

dangerousness by clear-and-convincing evidence.” United States v. Enriquez, No. CR 11-1669

JB, 2011 WL 5220233, at *4 (D.N.M. Sept. 7, 2011)(Browning, J.)(citing 18 U.S.C. § 3142(e)).

In contrast, for postconviction release, the burden shifts, and “§ 3143(a) places the burden on a

defendant to demonstrate by clear-and-convincing evidence that he is not likely to flee or pose a




                                               - 25 -
danger to the safety of others or the community.” United States v. Enriquez, 2011 WL 5220233,

at *4-5 (quoting United States v. Madoff, 316 F. App’x 58, 59 (2d Cir. 2009)(unpublished)).

       The Court concludes that Dye has not met his burden of showing, by clear and convincing

evidence, that he is “not likely to flee or pose a danger to the safety of any other person or the

community.” 18 U.S.C. § 3143(a). 3 Dye’s only argument for voluntary surrender is that being

taken into custody after sentencing would cause discomfort. See Objections at 12. Dye does not,

however, offer any reasons why he would not be a flight risk or a danger to others. On the other

hand, the United States contends that Dye might be a danger to others, because the “last time [Dye]

drove to Texas, he took firearms and methamphetamine with him.” Response at 7. Based on

Dye’s past arrests and the quantity of firearms and the destructive device found in Dye’s home,

the Court concludes that Dye might flee and poses a danger to the safety of others. When Dye was

arrested in Texas, “he admitted to having a pistol strapped to his leg,” and a pat down revealed

“brass knuckles” in his pants pocket. PSR ¶ 13, at 4. A search of his car revealed more firearms

and narcotics. See PSR ¶ 14, at 4. When law enforcement executed a second search warrant of

Dye’s home, they found between fifty-five to eighty firearms and a live hand grenade. See PSR

¶ 21, at 5. Dye has provided no evidence showing that he will not be a flight risk in the future or

that he does not pose a danger to others. Because Dye has not shown, by clear and convincing

evidence, that he is not a flight risk or that he poses a danger to others, see United States v.

Enriquez, 2011 WL 5220233, at *5, the Court denies Dye’s request for a voluntary surrender.



       3
         Because the Court concludes that Dye should be detained under 18 U.S.C. § 3143(a)(1),
it need not resolve whether to apply the more stringent standard for crimes of violence found in
18 U.S.C. § 3143(a)(2). If Enriquez cannot satisfy the burden under 18 U.S.C. § 3143(a)(1), he
will not be able to satisfy the more stringent standard under § 3143(a)(2). See United States v.
Enriquez, 2011 WL 5220233, at *5 n.2.


                                              - 26 -
       IT IS ORDERED that: (i) the objections in the Defendant’s Objections to Pre-Sentence

Report, Motion for Departure and Variance from Guidelines, and Sentencing Memorandum, filed

December 2, 2019 (Doc. 34), are overruled in part and sustained in part; and (ii) the Defendant’s

requests for a downward departure are denied.




                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE

Counsel:

John C. Anderson
    United States Attorney
Letitia Carroll Simms
    Assistant United States Attorney
United States Attorney’s Office
Albuquerque, New Mexico

       Attorneys for the Plaintiff

Tova Indritz
Tova Indritz Attorney at Law
Albuquerque, New Mexico

       Attorney for the Defendant




                                             - 27 -
